Case 2:11-cv-09916-SJO-SS Document 176 Filed 12/07/18 Page 1 of 1 Page ID #:2747




                      UNITED STATES COURT OF APPEALS                      FILED
                             FOR THE NINTH CIRCUIT                         DEC 7 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
  CHARLES NICHOLS,                               No.   14-55873

                  Plaintiff-Appellant,           D.C. No.
                                                 2:11-cv-09916-SJO-SS
   v.                                            Central District of California,
                                                 Los Angeles
  EDMUND G. BROWN, Jr., in his official
  capacity as Governor of California and         ORDER
  XAVIER BECERRA, Attorney General in
  his official capacity as Attorney General of
  California,

                  Defendants-Appellees.

  Before: BERZON and BYBEE, Circuit Judges, and GLEASON,* District Judge.

        Submission of this case remains vacated pending issuance of the mandate in

  Young v. Hawai’i, No. 12-17808.




        *
                The Honorable Sharon L. Gleason, United States District Judge for
  the District of Alaska, sitting by designation.
